Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT AND WAIVER

This First Amendment to Loan and Security Agreement and Waiver (“Amendment”) is
entered into as of January 31, 2015, by and between COMERICA BANK (“Bank”) and
ADEPT TECHNOLOGY, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that Loan and Security Agreement dated as
June 9, 2014, as it may be amended from time to time ( “Agreement”). The parties
desire to amend the Agreement further in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Borrower failed to comply with Section 6.7 of the Agreement (Accounts) by not
closing its accounts with Silicon Valley Bank by January 3, 2015 (“Covenant
Violation”). Borrower requested that Bank waive the Covenant Violation. Bank
hereby waives the Covenant Violation. This waiver is specific as to content and
time, shall be limited precisely as written, and shall not constitute a waiver
of any other current or future default or Event of Default or breach of any
covenant contained in the Agreement or the terms and conditions of any other
Loan Documents. Bank expressly reserves all of its various rights, remedies,
powers and privileges under the Agreement and the other Loan Documents due to
any other default, Event of Default or breach not waived herein.

2. Exhibit A to the Agreement is amended by adding or amending and restating the
following defined terms to read in their entirety as follows:

“Non-Formula Amount” means One Million Dollars ($1,000,000).”

3. Section 6.7(a) of the Agreement is amended and restated to read in its
entirety as follows:

 

  “(a) EBITDA Loss. (i) An EBITDA loss of not greater than the following amounts
for the following periods:

 

Testing Period

   Maximum
EBITDA Loss

Quarter ended December 31, 2014

  

Quarter ending March 31, 2015

  

Quarter ending June 30, 2015

  

Twelve month period ending June 30, 2015

  

(ii) An EBITDA loss of not greater than (a) $xxx for any fiscal quarter of
Borrower in 2016 and (b) $xxx for the twelve-month period ending June 30, 2016.”

4. The term “Account Closing Date” set forth in Section 6.6 of the Agreement
shall now mean January 30, 2015 and not January 3, 2015.

5. Exhibits E and F to the Agreement are deleted and replaced with Exhibits E
and F attached hereto.

 

1



--------------------------------------------------------------------------------

6. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
is hereby ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

8. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Amendment
, and that (except for the Existing Defaults) no Event of Default has occurred
and is continuing.

9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  (a) this Amendment, duly executed by Borrower;

 

  (b) Corporate Resolutions and Incumbency Certification, duly executed by
Borrower;

 

  (c) a Prime Referenced Rate Addendum to Loan and Security Agreement, duly
executed by Borrower;

 

  (d) affirmation of guaranty, duly executed by the guarantors;

 

  (e) a non-refundable amendment fee in the amount of $5,000, which may be
debited from any of Borrower’s accounts with Bank;

 

  (f) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts with Bank; and

 

  (g) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

10. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Loan
and Security Agreement and Waiver as of the first date above written.

 

ADEPT TECHNOLOGY, INC. By: /s/ Seth Halio Title: Chief Financial Officer

 

COMERICA BANK By: /s/ Sean Noonan Title: Vice President

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement and Waiver
(5060818)]



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:   

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue

3rd Floor, MC 4240

Palo Alto CA 94301

Phone: (650) 462-6060

Fax: (650) 462-6061

FROM: Adept Technology, Inc.

The undersigned authorized Officer of Adept Technology, Inc. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending                             ,
201     with all required covenants, including without limitation the ongoing
registration of intellectual property rights in accordance with Section 6.8,
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date. Attached herewith are the required documents
supporting the above certification (“Supporting Documents”). The Officer further
certifies the Supporting Documents are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied form one
period to the next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS         REQUIRED    COMPLIES Company Prepared Monthly F/S   
   Monthly, within 30 days    YES                            NO Company Prepared
Quarterly F/S       Quarterly, within 45 days    YES    NO Compliance
Certificate       Monthly, within 30 days    YES    NO CPA Audited. Unqualified
F/S       Annually, within 90 days of FYE    YES    NO Borrowing Base Cert,
A/R & A/P Agings       Monthly, within 30 days    YES    NO Annual Business Plan
      Annually, on or before July 31    YES    NO Intellectual Property Report
      Annually, within 90 days of FYE    YES    NO Audit       Semi-annual   
YES    NO If Public:          10-Q       Quarterly, within 5 days of SEC filing
(50 days)    YES    NO 10-K       Annually, within 5 days of SEC filing (95
days)    YES    NO Total amount of Borrower’s cash and investments       Amount:
$____________________________    YES    NO Total amount of Borrower’s cash and
investments maintained with Bank       Amount: $____________________________   
YES    NO

 

          DESCRIPTION    APPLICABLE
       Legal Action > $500,000 (Sect. 6.2(iv))    Notify promptly upon notice  
__________________________    YES      NO       Inventory Disputes> $500,000
(Sect. 6.3)    Notify promptly upon notice   __________________________    YES
     NO       Mergers & Acquisitions (Sect. 7.3)    Notify promptly upon notice
  __________________________    YES      NO       Cross default with other
agreements >$500,000 (Sect. 8.6)    Notify promptly upon notice  
__________________________    YES      NO       Judgments/Settlements > $750,000
(Sect. 8.8)    Notify promptly upon notice   __________________________    YES
     NO       Capital Expenditures > $1,000,000 (Sect. 7.12)    Notify promptly
upon notice   __________________________    YES      NO       Borrower’s and
Subsidiaries’ aggregate foreign account balance > $2,000,000 (Sect. 6.6)   
Notify promptly upon notice   __________________________    YES      NO      
Transfers to foreign accounts > $500,000 (Sect. 6.6)    Notify promptly upon
notice   __________________________    YES      NO      

 

FINANCIAL COVENANTS    REQUIRED    ACTUAL                COMPLIES
      

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED

         Maximum EBITDA Loss (tested quarterly and annually)   
See Section 6.7(a)    $_______________________    YES      NO       Minimum Cash
at Bank (maintained at all times and reported monthly)    $1,000,000   
$_______________________    YES      NO       FINANCIAL COVENANTS    REQUIRED   
ACTUAL                COMPLIES
       Permitted Indebtedness for equipment leases    <$100,000   
$________________________    YES      NO       Permitted Investments for stock
repurchase    <$100,000    $________________________    YES      NO      
Permitted Investments for subsidiaries by Borrower   

  <$1,000,000 (total prior to termination  

of the Agreement)

   $________________________    YES      NO       Permitted Investments to subs.
that are not guarantors by subs.    <$500,000    $________________________   
YES      NO       Permitted Investments for employee loans    <$100,000   
$________________________    YES      NO       Permitted Investments for
employee travel advances    <$200,000    $________________________    YES     
NO       Permitted Investments for joint ventures    <$100,000   
$________________________    YES      NO       Permitted Liens for equipment
leases    <$100,000    $________________________    YES      NO       Permitted
Transfers    <$100,000    $________________________    YES      NO      
Permitted Unsecured Credit Cards    <$100,000    $________________________   
YES      NO       Permitted Other Unsecured Indebtedness    <$200,000   
$________________________    YES      NO      

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

Please Enter Below Comments Regarding Violations:

 

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no Credit Extensions will be made.

Very truly yours,

 

ADEPT TECHNOLOGY, INC.       Authorized Signer       Name       Title

 

 

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

PRICING ADDENDUM

(See Attached)

 

 

 

 

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

LOGO [g847213g97f89.jpg]  

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of ADEPT
TECHNOLOGY, INC.; that the following is a true and correct copy of resolutions
duly adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following CEO or CFO (insert titles only) of the
Corporation is authorized, for, on behalf of, and in the name of the Corporation
to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), including, without
limitation, that Loan and Security Agreement dated as June 9, 2014, as amended
from time to time, including but not limited to that First Amendment to Loan and
Security Agreement and Waiver dated as of January 31, 2015 (collectively, the
“Agreement”);

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

  (e) Issue a warrant or warrants to purchase the Corporation’s capital stock;

 

  (f) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation’s property and assets; and

 

  (g) Appoint, delegate and authorize such other person(s) (the “Delegated
Person(s)”) as may be designated in writing from time to time by the above
referenced Authorized Signer(s), or any one or more of them, to (i) request
loans, advances and/or letters of credit under any line of credit, loan or other
credit or financial accommodation made available by Bank to or in favor of the
Corporation, and to execute and/or deliver unto Bank, in form and content as may
be required by the Bank, such agreements, instruments and documents as may be
necessary or required to carry out such purposes, (ii) make loan payments for
and on behalf of the Corporation, and (iii) execute and certify borrowing base
certificates, account agings, inventory reports and collateral reports (together
with any other documents, reports and certificates required to be delivered in
connection with any of the foregoing) for and on behalf of the Corporation

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign, in
accordance with the Agreement.



--------------------------------------------------------------------------------

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
certificate of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the certificate of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)   TITLE   SIGNATURE

Seth Halio

 

CFO

 

/s/ Seth Halio

Rob Cain

 

CEO

 

/s/ Rob Cain

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
January 31, 2015.

 

/s/ Seth Halio

Secretary

 

The Above Statements are Correct.   

/s/ Rob Cain

   SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2



--------------------------------------------------------------------------------

AFFIRMATION OF GUARANTY

This AFFIRMATION OF GUARANTY (“Affirmation”) is made as of January     , 2015,
by the undersigned (individually and collectively, “Guarantor”) in favor of
Comerica Bank (“Bank”).

RECITALS

A. Adept Technology, Inc. (“Borrower”) has obtained certain loans or other
credit accommodations from Bank pursuant to that certain Loan and Security
Agreement, dated as of June 9, 2014, as it may be amended from time to time (the
“Loan Agreement”), which loans and certain credit accommodations are guaranteed
by Guarantor pursuant to the terms of a Guaranty dated June 9, 2014, executed by
Guarantor in favor of Bank (as it may be amended from time to time, the
“Guaranty”). Borrower and Bank propose to enter into a First Amendment to Loan
and Security Agreement and Waiver dated as of the date hereof (the “Amendment”).

B. Bank has agreed to enter into the Amendment provided, among other things,
that, Guarantor acknowledges the entry by Borrower into the Amendment and agrees
that the Guaranty will remain effective.

AGREEMENT

NOW, THEREFORE, Guarantor:

1. Consents to the execution, delivery and performance by Borrower of the
Amendment and the documents and instruments executed in connection therewith, as
well as all other amendments and modifications to the Loan Documents.

2. Acknowledges and agrees that the Guaranty is and shall remain in full force
and effect in accordance with its terms with respect to all Obligations (as
defined in the Loan Agreement) of Borrower, subject to no setoff, defense or
counterclaim.

3. Represents and warrants that the representations and warranties contained in
the Guaranty are true and correct in all material respects as of the date of
this Affirmation.

4. Confirms that this Affirmation is not required by the terms of the Guaranty
and need not be obtained in connection with any prior or future waivers or
amendments or extensions of additional credit to Borrower.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor executed this Affirmation as of the first
date above written.

 

GUARANTORS: ADEPT INMOTX, INC. By:

/s/ Seth Halio

Title:

VP Finance

ADEPT TECHNOLOGY HOLDINGS, INC. By:

/s/ Seth Halio

Title:

Director

ADEPT MOBILEROBOTS LLC By:

/s/ Seth Halio

Title:

Director

ADEPT TECHNOLOGY INTERNATIONAL, LTD. By:

/s/ Seth Halio

Title:

Director

 

[Signature page to Affirmation of Guaranty (5060818)]